DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
with respect to claims 1, 9, and 16, in addition to other limitations in the claims, the prior art of record fails to teach, disclose or render obvious the applicant’s invention as claimed, particularly the feature describing: 
Claim 1, the single strobe control signal comprising temporally separated data for both a metering strobe state and a main strobe state of an internal strobe on the mobile device, and wherein the accessory strobe device is configured to process the single strobe control signal and provide illumination from the emitters that is in a predetermined relationship with illumination provided by the internal strobe during both the metering strobe state and the main strobe state of the internal strobe.
Claims 9 and 16, processing the strobe control signal, in the accessory strobe device, to generate a metering strobe state signal and a main strobe state signal from the received strobe control signal; outputting illumination from the accessory strobe device at a first illumination power in response to the metering strobe state signal; and outputting illumination from the accessory strobe device at a second illumination power in response to the main strobe state signal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pardikes (2005/0243198), Shitomi (2011/0135293), Kawasaki et al. (2002/0064384), and Odaghi et al. (2018/0205836) disclose an accessory strobe device for a mobile device, comprising: a plurality of emitters; and at least one connector configured to receive data from the mobile device through a port on the mobile device that provide data and power connections; wherein the accessory strobe device is configured to receive strobe control signals from the mobile device, the strobe control signals for controlling illumination of the emitters; but there is no teaching of the single strobe control signal comprising temporally separated data for both a metering strobe state and a main strobe state of an internal strobe on the mobile device, and wherein the accessory strobe device is configured to process the single strobe control signal and provide illumination from the emitters that is in a predetermined relationship with illumination provided by the internal strobe during both the metering strobe state and the main strobe state of the internal strobe. 
Watanabe (2015/0195445) disclose an accessory strobe device for a mobile device, comprising: a plurality of emitters and the accessory strobe device is configured to receive strobe control signals from the mobile device by wireless signal, the strobe control signals for controlling illumination of the emitters; but there is no teaching of the allowable subject matter described above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH Q TRAN whose telephone number is (571)272-1813.  The examiner can normally be reached on M-F: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANH Q TRAN/
Primary Examiner, Art Unit 2844                                                                                                                                                                                             
6/15/21